DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed January 4, 2021, with respect to the rejection(s) of claim(s) 1, 3, and 6-8 under 35 USC 103 in view of Miyagawa and Binda have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takai (PGPub 2012/0211928) in view of Miyagawa (PGPub 2015/0202852).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takai et al (PGPub 2012/0211928) in view of Miyagawa et al (PGPub 2015/0202852).
Regarding Claim 1, Takai teaches a thermoforming device (Abstract), comprising: 
an upper hot plate (Fig. 1- hot plate 3), an outer surface of the upper hot plate (Fig. 2- heating surface 3a) comprising a first heating surface configured to heat a sheet from above (Fig. 2- heating surface 3a); and 
a substrate-supplying unit  (Fig. 1- lower frame 2) comprising a base (Fig. 2- bottom portion 22) and a sidewall (Fig. 2- peripheral wall portion 21), the base configured to hold a molded substrate (Fig. 2- bottom portion 22 supports base material 10), and configured to attach the molded substrate to (Fig. 1- base material 10 is supplied at the first position) and detach the molded substrate from the base ([0045]- the completed base material is taken out of lower frame) and to dispose the molded substrate at a molding position below the first heating surface with the sheet interposed therebetween (Fig. 2- base material 10 is disposed under hot plate 3 with sheet 4 interposed therebetween, and 

wherein the upper hot plate suctions the sheet to the first heating surface, and the first heating surface contacts and heats the upper surface of the sheet (Fig. 2- sheet 4 is adsorbed onto heating surface 3a; [0042]- sheet 4 is sucked onto heating surface 3a), and 
a portion of the first heating surface, which contacts the upper surface of the sheet, is disposed in a position facing in a vertical direction a space surrounded by the base and the sidewall when the sidewall of the substrate-supplying unit contacts the upper hot plate through the sheet (Fig. 2- heating surface 3a contacts sheet 4 and faces the space surrounded by bottom portion 22 and peripheral wall portion 21 when peripheral wall portion contacts upper hot plate 3 through sheet 4).
Takai does not appear to explicitly teach a lower hot plate comprising a second heating surface configured to heat the sheet from below; wherein the upper hot plate and the lower hot plate are configured to heat the sheet simultaneously from an upper surface and a lower surface of the sheet, the lower hot plate is provided to be movable in a horizontal direction with respect to a position below the upper hot plate, and the lower hot plate is disposed below the sheet with a gap therebetween and is configured to heat the lower surface of the sheet using radiant heat from the second heating surface.  Miyagawa teaches an alternative thermoforming device (Abstract) comprising an upper hot plate above the sheet (Fig. 2- first heating part 8) and a lower hot plate comprising a second heating surface configured to heat the sheet from below and disposed below the sheet with a gap therebetween and is configured to heat the lower surface of the sheet using radiant heat from the second heating surface (Fig. 2- second heating part 8 disposed below surface material 3 with a gap therebetween) wherein the upper hot plate and the lower hot plate are configured to heat the sheet simultaneously from an upper 
Regarding Claim 3, Takai further teaches the substrate-supplying unit is provided to be movable between the molding position disposed below the upper hot plate and a retreat position provided with a gap from the molding position (Figs. 1- stand 6 slides between the position under the hot plate 3 and the retreat position; [0031]- lower frame 2 is provided on a stand 6 capable of sliding on a floor and is able to advance or retreat with respect to a molding position at a lower side of the hot plate 3).
Regarding Claim 6, Takai further teaches the upper hot plate is provided with a heater (Fig. 2- upper hot plate 3 is provided with heaters 31), and the portion of the first heating surface which contacts the upper surface of the sheet, and the heater are arranged in order in the vertical direction (Fig. 2- heating surface 3a which contacts sheet 4 is arranged under heaters 31 in vertical order).
Regarding Claim 7, Takai further teaches the heater is directly provided on a reverse side of the upper hot plate to the portion of the first heating surface (Fig. 2- heaters 31 are arranged on the reverse side of hot plate 3 opposite heating surface 3a), and the portion of the first heating surface contacts the upper surface of the sheet (Fig. 2- heating surface 3a contacts sheet 4).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takai et al (PGPub 2012/0211928) in view of Miyagawa et al (PGPub 2015/0202852) and Okazaki et al (JP2000190099 with references to the machine English translation provided herewith).

wherein a closed space surrounded by the sheet and the substrate-supplying unit is formed when the substrate-supplying unit accommodating the molded substrate relatively approaches and contacts the first heating surface of the upper hot plate in a state where the sheet is suctioned to the first heating surface (Fig. 2- accommodation space R is formed when heating surface 3a contacts sheet 4 and faces the space surrounded by bottom portion 22 and peripheral wall portion 21 when peripheral wall portion contacts upper hot plate 3 through sheet 4).  Takai and Miyagawa do not appear to explicitly teach the lower hot plate is configured to have a higher heating temperature than that of the upper hot plate.  Okazaki teaches a method of thermoforming (Abstract) wherein the upper and lower hot plates are individually controlled (set to different temperatures) in order to ensure the upper and lower surface of the workpiece reaches softening temperature at the same time [0008].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Takai and Miyagawa to include individually controlling the upper and lower hot plates as taught by Okazaki with reasonable expectation of success to ensure the upper and lower surface of the workpiece reaches softening temperature at the same time [0008].  Thus, it is reasonably expected that the individually controlled upper and lower hot plates of Okazaki would be fully capable of configuring the lower hot plate to have a higher heating temperature than that of the upper hot plate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                   

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        
2/12/21